

114 S1960 IS: To establish a statute of limitations for certain actions of the Securities and Exchange Commission, and for other purposes.
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1960IN THE SENATE OF THE UNITED STATESAugust 5, 2015Mr. Reed (for himself and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo establish a statute of limitations for certain actions of the Securities and Exchange
			 Commission, and for other purposes.
	
		1.Statute of limitations for
			 Commission actions
			(a)In
 generalSection 21 of the Securities Exchange Act of 1934 (15 U.S.C. 78u) is amended by adding at the end the following:
				
					(j)Statute of
				limitations
						(1)Civil monetary
				penalties
							(A)In
 generalAn action or proceeding brought or instituted by the Commission under any provision of the securities laws for a civil monetary penalty may be brought not later than 10 years after the violation.
 (B)ExclusionThe period of limitations in subparagraph (A) does not run during any time when an alleged violator is absent from the United States or has no reasonably ascertainable place of abode or work within the United States.
 (2)DefinitionFor purposes of this subsection, the term civil monetary penalty means relief sought by the Commission under—
 (A)section 20(d) of the Securities Act of 1933 (15 U.S.C. 77t(d));
 (B)subsection (d)(3), section 21A(a), subsections (a) through (d) of section 21B, or subsection (b), (c)(1)(B), or (c)(2)(B) of section 32 (15 U.S.C. 78u–1(a), 78u–2(a)–(d), 78ff(b), 78ff(c)(1)(B), and 78ff(c)(2)(B));
 (C)section 9(d) or 42(e) of the Investment Company Act of 1940 (15 U.S.C. 80a–9(d), 80a–41(e)); or
 (D)section 203(i) or 209(e) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(i), 80b–9(e))..
			(b)Conforming
 amendmentSection 21A(d) of the Securities Act of 1934 (15 U.S.C. 78u–1(d)) is amended by striking paragraph (5).